Order Affirming the District Court’s “Revocation of Probation Sentencing Order” [¶1] This matter came before the Court upon its. own motion following notification that Appellant did not file a pro se brief within the time allotted by this Court. Appellant filed this appeal to challenge the district court’s August 14, 2017, “Revocation of Probation Sentencing Order,” In that order, the district court revoked Appellant’s probation following Appellant’s admission to three probation violations. The district court imposed a 2 to 5-year sentence on the underlying charge of endangering children, Wyo. Stat. Ann. § 6-4-405. [¶2] On November 29, 2017, Appellant’s court-appointed appellate counsel e-filed a “Motion to Withdraw as Counsel,” pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 1400, 18 L.Ed.2d 493 (1967). This Court subsequently ordered that, on or before January 16, 2018, Appellant would be permitted to file a pro se brief specifying the issues she would like the Court to consider. This Court also provided notice that, after the time for filing a pro se brief expired, this Court would “make its" rulihg on counsel’s motion to withdraw and, if appropriate, make a final decision on this appeal.” Appellant did not file a pro se brief or any other pleading in the time allotted. [¶3] Now, following á careful review of the record and the “Anders brief’ submitted by appellate counsel, this Court finds that appellate counsel’s motion to withdraw should be granted and the district court’s August 14, 2017, “Revocation of Probation Sentencing Order” should be affirmed. It is,' therefore, :i [¶4] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel for Appellant, Rikki Lea Dietrich, is hereby permitted to withdraw as counsel of record for Appellant; and it is further [¶5] ORDERED that the district, court’s August 14, 2017, “Revocation of Probation Sentencing Order” be, and the same hereby is, affirmed. [¶6] DATED this 7th day of February, 2018. BY THE COURT: /s/ E. James Burke Chief Justice